Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 7/6/2021. Claims 1, 11 are amended; claims 2, 4-10, 16, 18, 22, 24-32 are cancelled; and claims 13-15, 17, 19-21, 23 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1, 3, 11-15, 17, 19-21 and 23 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Henry Bartony on 7/7/2021 (cf. interview summary).
Claim 1:
Replace “the compound” (line 1) after “method of forming” (line 1) with “a monomer”.
Delete “over” (line 7) after “room temperature and” (lines 6-7) and before “a reaction time” (line 7).
Claim 3:
Insert “a” after “method” (line 1) and before “claim 1” (line 1).
Claim 13:
Insert “monomer” after “3,4-ethylenedioxythiophene” (line 3) and before “having the” (line 3).
Delete “over” (line 9) after “room temperature and” (line 9) and before “a reaction time” (line 9).
Insert “monomer” after “3,4-ethylenedioxythiophene” (line 13) and before “or a reaction product” (line 13)
Insert “monomer” after “3,4-ethylenedioxythiophene” (line 14) and before “and a compound including” (line 14)
Insert “the” after “group of” (line 15) and before “exomethylene functionalized (line 15).
Insert “monomer” after “3,4-ethylenedioxythiophene” (lines 15-16) and before “via a polymerization reaction” (line 16)
Replace “90% (line 17) after “at least” (line 17) and before “in the polymerization reaction” (line 17).
Claim 14: Cancelled.
Claim 15: 
Replace “a compound with an exomethylene group” after “reacting” (line 3) and before “.” (line 3) with “with a compound including a group reactive with the exomethylene group of the exomethylene functionalized 3,4-ethylenedioxythiophene”.
Claim 20:
Replace “4-mercapto-1-butano” (line 4) after “hydrochloride,” (line 4) and before “6-mercaptohexanoinc acid” (lines 4-5) with “4-mercapto-1-butanol”.
Delete “6-mercapto-1-hexanol” (line 5) after 5-mercaptohexanoic acid,” (lines 4-5) and before “6-mercapto-1-hexanol” (line 3).
Claim 23: Cancelled.
Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons -
Claims 1, 3 and 11-12 are allowed. Claims 13, 15, 17, and 19-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I (method of forming a monomer) and II (method of forming a polymer following the step of preparing the compound of group I), as set forth in the Office action mailed on 6/3/2020, is hereby withdrawn and claims 13, 15, 17, and 19-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noted that present claims are directed to a method of forming a monomer
    PNG
    media_image1.png
    178
    100
    media_image1.png
    Greyscale
by the reaction 
    PNG
    media_image2.png
    193
    356
    media_image2.png
    Greyscale
in the presence of potassium tert-butoxide in a single reaction vessel at room temperature and a reaction time of 30 minutes to achieve a yield of at least 95% with quantitative conversion wherein X is 
    PNG
    media_image1.png
    178
    100
    media_image1.png
    Greyscale
or the reaction product of 
    PNG
    media_image1.png
    178
    100
    media_image1.png
    Greyscale
 and a compound including a group reactive with exomethylene group of 
    PNG
    media_image1.png
    178
    100
    media_image1.png
    Greyscale
.

The cited prior art of Sassi et al (Exomethylene-3,4-ethylenedioxythiopene … (PEDOTs)); Organic letters; 2013; vol. 15; no. 14; pp 3502-3505) teach contacting 
    PNG
    media_image3.png
    99
    50
    media_image3.png
    Greyscale
with t-BuOK at room temperature for 2 hours and in a two-step process produces 
    PNG
    media_image1.png
    178
    100
    media_image1.png
    Greyscale
with a conversion rate of 80% (scheme 1); McLennan teach that in olefin forming elimination reaction either a arenesolfonate (i.e. TsO) or a halogen may be used as a leaving group when the reaction is conducted in the presence of a base.  However, data in the present application provides evidence that reaction 
    PNG
    media_image4.png
    186
    134
    media_image4.png
    Greyscale
in the 
    PNG
    media_image1.png
    178
    100
    media_image1.png
    Greyscale
 with yield of at least 95% with quantitative conversion.  The showing of unexpected results is commensurate with scope of present claims.
Furthermore, claims 13, 15, 17, and 19-21 directed to non-elected invention (i.e. method of forming a polymer following the step of preparing the monomer of group I) contain all the limitations of an allowed method claim (i.e. method of forming a monomer) and are rejoined.  The rejoined claims after having been fully examined for patentability under CFR 1.104 are deemed to be allowable.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764